Citation Nr: 1034791	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-31 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of fracture of 
the distal right humerus, status post open reduction and internal 
fixation, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1977 to August 1994 
and from August 2001 to September 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The claims file was subsequently transferred to the 
Denver, Colorado, RO upon the Veteran's relocation.

In December 2009 the Veteran was contacted for hearing 
clarification.  He stated that he wanted a video conference 
hearing at the Denver RO.  Subsequently, in January 2010, the 
Board remanded the Veteran's claim for a videoconference hearing.  
In a May 2010 letter, he was notified that his hearing had been 
scheduled for June 2010.  The Veteran then requested that his 
hearing be rescheduled.  In a June 2010 letter, the Veteran was 
notified that his hearing had been rescheduled for July 2010.  
The Veteran failed to appear for the proceeding and has not 
provided an explanation for his absence or requested to 
reschedule the hearing.  So his hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claim can be properly 
adjudicated.  

The Veteran's last VA examination to assess the current severity 
of his service- connected residuals of fracture of the distal 
right humerus, status post open reduction and internal fixation 
was in June 2006.  This evidence is inadequate to assess the 
Veteran's current level of severity.  Therefore, a new VA 
examination is required to assess the current level of severity 
of the Veteran's service-connected disability.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Provide a VA examination to the Veteran 
in order to assist in evaluating the severity 
of the Veteran's service- connected residuals 
of fracture of the distal right humerus, 
status post open reduction and internal 
fixation.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly DC 5209.  The pertinent rating 
criteria must be provided to the examiner, 
and the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

2.  After the above actions have been 
completed, readjudicate the Veteran's claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


